Citation Nr: 0707700	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  95-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right (major) fourth 
metacarpal.

2. Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right (major) elbow injury.

3. Entitlement to a disability rating in excess of 30 percent 
for residuals of a right (major) shoulder injury.

4. Entitlement to a disability rating in excess of 10 percent 
for residuals of a right foot injury.

5. Entitlement to special monthly compensation based on the 
loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO, in relevant part, denied 
compensable evaluations for a right shoulder condition, right 
elbow condition, right ring finger condition, right foot 
condition, and residuals of an injury to the scrotum and 
testis.  The veteran perfected a timely appeal of these 
determinations to the Board.  In April 1997, the veteran 
testified before a hearing officer at a personal hearing at 
the RO.

With respect to the residuals of a right shoulder injury, the 
RO increased the rating to 20 percent in a January 1997 
rating decision.  The RO further increased the rating to 30 
percent in a November 2004 rating decision.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

With respect to the post-operative residuals of a right elbow 
injury, the RO increased the rating to 10 percent in an 
August 1997 rating decision.  Also in that rating decision, 
the RO increased the rating for the residuals of a right foot 
injury to 10 percent.  As the veteran has not indicated that 
he is satisfied with these ratings, the claims are still 
before the Board.

Regarding the residuals of a fracture of the right fourth 
metacarpal, the RO increased the veteran's rating to 10 
percent in a February 1999 rating decision.  Because the 
veteran has not indicated that he is satisfied with this 
rating, this claim is still before the Board.

In June 2000, the Board, in relevant part, denied a 
compensable rating for residuals of an injury to the right 
scrotum and testis and remanded the other issues for further 
development.  In addition, the Board raised the issue of 
entitlement to special monthly compensation based on the loss 
of use of a creative organ.

These matters were again before the Board in June 2005, and 
were then remanded for further development.

In its June 2005 remand, the Board noted that the RO's 
November 2004 rating decision and December 2004 Supplemental 
Statement of the Case treated the veteran's residuals of a 
fracture of the right fourth metacarpal and post-operative 
residuals of a right elbow injury as if they were still 
noncompensable and had not been increased in the earlier 
rating decisions.  As the RO never formally reduced the 
veteran's evaluations for these disabilities, the Board then 
listed the issues as they are now listed on the title page.  
The Board notes that, despite this, in its October 2006 
Supplemental Statement of the Case, the RO treated the 
veteran's residuals of a fracture of the right fourth 
metacarpal as if they were still noncompensable and had not 
been increased in the earlier rating decisions.  Therefore, 
again, as the RO never formally reduced the veteran's 
evaluation for this disability, the Board lists the issue as 
it appears now on the title page.

The issue of entitlement to special monthly compensation 
based on the loss of use of a creative organ is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1. The veteran's right fourth finger condition is not 
productive of disability that approximates amputation with 
metacarpal resection.

2. Even considering any additional functional loss due to 
pain or any other factor not contemplated in the rating 
criteria, the veteran's right elbow disability has not been 
shown to be, either directly or by analogy, productive of 
limitation of forearm flexion to 90 degrees, limitation of 
forearm extension to 75 degrees, or pronation lost beyond the 
last quarter of the arc, with the hand not approaching full 
pronation.

3. The veteran's right foot disability does not more closely 
approximate moderately severe disability than moderate 
disability.

4. Even considering any additional functional loss due to 
pain or other such factors not contemplated the relevant 
rating criteria, as well as any addional loss during periods 
of flare-ups, the medical evidence has not demonstrated 
shoulder disability that approximates limitation of arm 
motion to 25 degrees from the side.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right (major) fourth 
metacarpal have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5155 5227, 5230 (2006).

2. The criteria for a rating in excess of 10 percent for 
post-operative residuals of a right (major) elbow injury have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5206, 5207, 5213 (2006).

3. The criteria for a rating in excess of 10 percent for 
residuals of a right (major) shoulder injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5284 (2006).

4. The criteria for a rating in excess of 10 percent for 
residuals of a right foot injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2005 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite any inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA compensation and pension examinations, 
the veteran's testimony at his April 1997 RO hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II. Increased Ratings

The veteran argues that he is entitled to disability ratings 
in excess of 10 percent for residuals of a fracture of the 
right (major) fourth metacarpal, post-operative residuals of 
a right (major) elbow injury, and residuals of a right foot 
injury, and a disability rating in excess of 30 percent for 
residuals of a right (major) shoulder injury.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A. Residuals of a fracture of the right (major) fourth 
metacarpal

The veteran's residuals of a right (major) fourth metacarpal 
fracture are rated under Diagnostic Code (DC) 5155 for 
amputation of the ring finger.

Under, DC 5155, for either hand, a 10 percent rating is 
warranted for amputation at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  
With metacarpal resection (more than 1/2 of that bone lost), 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5155

On VA examination in September 1998, the veteran was found 
not to be able to make a complete fist with his right ring 
and right little fingers.  The right ring finger reached to 
approximately 1.5 inches from the medial transverse fold of 
the palm, and there was paresis of the right ring finger.  
The veteran was noted to tie shoelaces, fasten buttons, and 
pick up paper and small objects with difficulty using the 
right hand, with no ability to use the right ring finger 
usefully in these tasks.  The proximal interphalangeal joint 
of the right finger flexed actively to 40 degrees and 
painfully to 50 degrees, and extended actively to zero 
degrees.  The distal interphalangeal joints, proximal 
interphalangeal joints and metacarpal phalangeal joints of 
the right ring finger had restricted ranges of motion 
secondary to both pain and weakness.

On March 2003 VA examination, it was noted that the 
metatarsophalangeal and proximal interphalangeal joints of 
the fourth finger were not ankylosed, that there was 90 
degrees of flexion at each joint, that the motion of the 
forth finger permitted contact of the fingertip with the 
palm.  It was furthermore noted that there was very little 
disability of the forth finger, if any, other than subjective 
complaints.

On another March 2003 VA examination, the veteran was noted 
to have 5/5 motor, except for the right little finger which 
was bent in flexion.  The examiner's opinion was that the 
only abnormality in the right hand was that the little finger 
was bent in flexion.  The examiner opined that there was no 
weakened motor, excess fatigability or incoordination 
attributable to the veteran's right fourth finger.

On April 2003 radiology examination of the right hand, there 
were no acute fractures or dislocations noted, and there was 
a minimal narrowing of the radiocarpal and carpometacarpal 
joints.

After a review of the record, the Board finds that the 
veteran's right fourth finger disability does not more 
closely approximate the criteria for a 20 percent rating than 
those for a 10 percent rating under DC 5155.  The Board 
acknowledges medical findings of functional impairment of the 
right fourth finger, particularly on September 1998 VA 
examination.  However, the medical record reflects that no 
part of the veteran's fourth finger has actually been 
amputated, and that he retains, at the very least, some 
functional ability of the right fourth finger.  Accordingly, 
the Board does not find that the veteran's right fourth 
finger condition approximates disability equivalent to 
amputation with metacarpal resection, and thus does not 
warrant the maximum rating for amputation of the fourth 
finger.  Rather, the veteran's disability more closely 
approximates amputation without metacarpal resection, as he 
still has his fourth finger, and is still, to some degree, 
able to use it.

The Board notes that the veteran's finger could also be rated 
according to DC 5227 or DC 5230.  However, under both DC 
5227, for ankylosis of the ring or little finger, and DC 
5230, for limitation of motion of the ring or little finger, 
the maximum disability rating available is 0 percent.  As a 
more beneficial disability rating is not available to the 
veteran under these codes, the Board will not consider a 
rating under either.

Accordingly, a rating in excess of 10 percent for residuals 
of a fracture of the right (major) fourth metacarpal is not 
warranted.

B. Post-operative residuals of a right (major) elbow injury

Limitation of arm movement is rated under DCs 5206, 5207, and 
5213.  The veteran's residuals of a right elbow injury are 
currently rated under DC 5206.

Under DC 5206, limitation of flexion of either the major or 
minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating; limitation of extension 
of the major forearm to 90 degrees warrants a 30 percent 
rating; limitation of extension of the major forearm to 100 
degrees warrants a 40 percent rating; and limitation of 
extension of the major forearm to 110 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5213, pronation lost beyond the last quarter of the 
arc, where the hand does not approach full pronation, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5213.

On June 1996 VA examination of the right elbow, the veteran 
was noted to have full range of motion in all directions, 
with no swelling or tenderness.  The veteran was diagnosed as 
having status post operation of an olecranon bursa of the 
right elbow.

On September 1998 VA examination, the veteran was found to 
have full flexion of the right elbow to 145 degrees, full 
supination to 85 degrees, full pronation to 80 degrees, and 
full extension to zero degrees.  He was also noted to have 
considerable pain and discomfort with pronation and 
supination of his right forearm.

On March 2003 VA examination, the veteran was noted to have 
no tenderness about the elbow, with range of motion full from 
0 to 140 degrees, and pronation and supination to 90 degrees 
each.  On another March 2003 examination, the veteran was 
noted not to have any weakened motor, excess fatigability, or 
incoordination attributable to his right elbow.

After a review of the evidence, the Board finds that the 
veteran's right elbow disability does not more closely 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating.  The medical record reflects that 
the veteran has full range of motion in his right elbow.  
Even considering any additional functional loss due to pain 
or any other factor not contemplated in the rating criteria, 
the veteran's right elbow disability has not been shown to 
be, either directly or by analogy, productive of limitation 
of forearm flexion to 90 degrees, limitation of forearm 
extension to 75 degrees, or pronation lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation.  Thus, the veteran's elbow disability has not been 
shown to approximate the criteria of a 20 percent disability 
rating under any of DC 5206, 5207, or 5213.

Accordingly, a disability rating in excess of 10 percent for 
residuals of a right elbow injury is not warranted in this 
case.

C. Residuals of a right foot injury

Functional loss of the foot due to injury is rated under DC 
5284.  Under DC 5284, moderate foot injury warrants a 10 
percent evaluation, moderately severe foot injury warrants a 
20 percent evaluation, and severe foot injury warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

On VA examination of the right foot in June 1996, the veteran 
was noted to have some tenderness under the first metatarsal 
heads of the lateral aspect.

On March 2003 examination, the veteran was noted to have an 
unremarkable right foot examination.  There was no tenderness 
noted in the area between the first and second metatarsal 
heads, which the veteran identified as the location of his 
pain. Motion of the joints of the foot was full, and there 
was no evidence of abnormality.  The examiner opined that he 
would describe the disability associated with the veteran's 
right foot as moderate.

On January 2004 nerve conduction and EMG examination of the 
right lower extremity, the veteran was noted to have normal 
nerve conduction study and concentric needle EMG.

After a review of the record, the Board finds that the 
veteran's right foot disability does not more closely 
approximate moderately severe disability than moderate 
disability.  On the three VA medical examinations of the 
veteran's right foot, very little disability has been noted, 
and there has been no evidence of any condition that could be 
characterized as moderately severe.  Also, on March 2003 
examination, the VA examiner specifically described the 
veteran's right foot disability as "moderate".  In short, 
the medical evidence consistently demonstrates that the 
veteran's right foot disability is more properly 
characterized as "moderate" than as "moderately severe". 

Accordingly, a disability rating in excess of 10 percent for 
residuals of a right foot disability is not warranted.

D. Residuals of a right (major) shoulder injury

The veteran's right shoulder condition is rated under DC 5201 
for limitation of motion of the arm.  Under DC 5201, for the 
major arm, limitation at shoulder level warrants a 20 percent 
rating; limitation at midway between side and shoulder level 
warrants a 30 percent rating; and limitation to 25 degrees 
from the side warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5201.

On January 1995 radiology examination, the veteran was found 
to have a small soft tissue calcification above the greater 
tuberosity, and gas within the shoulder joint, and not other 
significant abnormality.

On June 1996 VA right shoulder examination, the veteran was 
found to have some tenderness anteriorly, with flexion and 
abduction restricted to 160-170 degrees each, and external 
rotation restricted to 80 degrees, internal rotation down to 
60 degrees, with the veteran barely able to reach his back 
pocket on internal rotation.  The veteran was diagnosed as 
having partial ankylosis of the right shoulder secondary to 
an injury, possible a rotator cuff tear.

On October 1998 VA physical therapy note, the veteran was 
noted to have symptoms compatible with acromioclavicular 
joint arthritis, with symptoms not in proportion to patient's 
complaints of disability.

On March 2003 VA examination of the right shoulder, the 
veteran was noted to have flexion and abduction of 100 
degrees each, external rotation of 85 degrees, and internal 
rotation of 60 degrees.  It was noted that motion could be 
further decreased by up to 50 percent during a flare-up or 
during overuse.  On another March 2003 examination, it was 
noted that the examiner did not see any weakened motor, 
excess fatigability, or incoordination attributable to the 
veteran's right shoulder, but that the veteran may have had 
an underlying syringomyelia.  Also, excess pain on the right 
shoulder was noted.

After a review of the record, the Board finds that the 
veteran's right shoulder disability does not more closely 
approximate the criteria for a 40 percent rating than those 
for a 30 percent rating under DC 5201.  Although limitation 
of motion is demonstrated in the medical evidence, flexion 
and abduction have been noted to be, at worst, 100 degrees.  
Moreover, even considering any additional functional loss due 
to pain or other factors not contemplated in DC 5201, as well 
as any addional functional loss during periods of flare-ups, 
which was noted to be as much as 50 percent, the medical 
evidence has not demonstrated shoulder disability that 
approximates limitation of arm motion to 25 degrees from the 
side.  Thus, the veteran's shoulder disability has not been 
show to approximate the criteria for a 40 percent rating 
under DC 5201.

Accordingly a disability rating in excess of 30 percent for 
residuals of a right shoulder injury is not warranted.

Although the veteran may believe that his current ratings do 
not adequately reflect his degrees of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities have gotten worse.

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate any of the 
veteran's disabilities so as to warrant assignment of any 
increased rating on an extra-schedular basis.  There is no 
showing that any disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1. Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture of the right (major) fourth 
metacarpal is denied.

2. Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right (major) elbow injury 
is denied.

3. Entitlement to a disability rating in excess of 30 percent 
for residuals of a right (major) shoulder injury is denied.

4. Entitlement to a disability rating in excess of 10 percent 
for residuals of a right foot injury is denied.


REMAND

In its June 2005 remand, the Board instructed the RO to 
provide VCAA notice to the veteran with respect to all issues 
on appeal, including the issue of entitlement to a special 
monthly compensation based on loss of a creative organ.  
However, the July 2005 VCAA letter provided to the veteran 
did not inform the veteran of the evidence and information 
needed to establish entitlement to a special monthly 
compensation based on loss of a creative organ, but rather 
informed the veteran of the evidence and information needed 
to establish claims for increased benefits based on the need 
for aid and attendance, and for increased benefits based on 
an additional disability or being housebound.  Thus, the 
veteran has still not received proper VCAA notice with 
respect to his claim of special monthly compensation based 
loss of a creative organ.

Therefore, the veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 that informs him 
of the evidence and information needed to establish 
entitlement to special monthly compensation based on the loss 
of a creative organ under the provisions of 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a).  Such notice should 
inform the veteran that the evidence must demonstrate the 
loss of use of one or more testicles and, specifically, that 
he has completely lost the ability to have sex or to 
procreate.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 that informs him of 
the evidence and information needed to 
establish entitlement to special 
monthly compensation based on the loss 
of a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a).  Such notice 
should inform the veteran that the 
evidence must demonstrate the loss of 
use of one or more testicles and, 
specifically, that he has completely 
lost the ability to have sex or to 
procreate.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


